DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 4 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1-2 and 4-6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wang et al. (CN 207908334 U), herein referred to as Wang. (See English translation of CN207908334U provided as NPL document on PTO-892 form).
Regarding Claim 1, Wang discloses a corrosivity evaluation device that evaluates corrosivity that represents an extent to which metal is corroded by an environment (page 1, lines 10-11), the device (see figure 3) comprising: 
	an electrode unit containing at least one type of the metal by being placed in the environment (the electrode unit comprises a prestressed bar (2) or a non-prestressed bar (25) as a working electrode, as well as reference electrode (23) – also referred to as prestressed tendons in para. 0025, line 190, which are known within the art as steel cables/rods); 
	a measurement unit (item 17, figure 3) adapted to measure a corrosion rate of the metal (item 2 or 25, figure 3) (para. 0012 – lines 87-92) or a value related to the corrosion rate of the metal (item 2 or 25, figure 3) during one cycle of change in water content of the environment, the measurements being taken from the one cycle of change (the water level monitoring device (item 12, figure 1) and the water level controller (item 9, figure 1) measure and control, respectively, the change of water content provided to the environment in the corrosion tank/pool (3) – see figures 1-3);
	a calculation unit (considered to be within item 17, figure 3) adapted to calculate a corrosion amount of the metal or a value related to the corrosion amount of the metal from the value measured by the measurement unit (item 17, figure 3) (para. 0012 – lines 87-92; para. 0020, lines 167-170); and 
	a container unit (item 3, figure 1 and 3) configured to contain the electrode unit (see figure 1 and 3 wherein the working electrode (2), reference electrode (23), and auxiliary electrode (24) are contained within corrosion pool (3/301); para. 0034, lines 256-261) 
	wherein the container unit (item 3, figure 1 and 3) includes an environmental function part (item 14, figure 1 and 3) configured to allow the insertion of an environmental element to thereby simulate the environment to be evaluated (item 14, figure 3 is provided for the insertion of water, also referred to as a corrosive liquid, furthermore, item 28 provides an oxygen supply pipe for providing oxygen to the environment, both of which are provided to simulate the environment; para. 0018 – lines 146-152 and para. 0019 – all).
Regarding Claim 2, Wang discloses the corrosivity evaluation device according to claim 1, the measurement unit (item 17, figure 3) measures the corrosion rate of the metal (para. 0012 – lines 87-92) or a value related to the corrosion rate of the metal during one cycle of change in moisture percentage in the container unit, the measurements being taken from the one cycle of change.  
Regarding Claim 4, Wang discloses a corrosivity evaluation method performed by a corrosivity evaluation device (see figure 3) that evaluates corrosivity that represents an extent to which metal (the electrode unit comprises a prestressed bar (2) also referred to as prestressed tendons in para. 0025, line 190, which are known within the art as steel cables/rods) is corroded by an environment (page 1, lines 10-11), the corrosivity evaluation device (see figure 3) including a container unit (item 3, figure 1) where the evaluation method is performed, the container unit (item 3, figure 3) including an environmental function part (item 14, figure 1 and 3) configured to allow the insertion of an environmental element to thereby simulate the environment to be evaluated (item 14, figure 3 is provided for the insertion of water, also referred to as a corrosive liquid, furthermore, item 28 provides an oxygen supply pipe for providing oxygen to the environment, both of which are provided to simulate the environment; para. 0018 – lines 146-152 and para. 0019 – all) the method comprising: 
	a measurement step of measuring a corrosion rate (via item 17, figure 3 - (para. 0012 – lines 87-92) of the metal (item 2 or 25, figure 3) or a value related to the corrosion rate of the metal (item 2 or 25, figure 3) during one cycle of change in water content of an environment in which at least one type of the metal (the electrode unit comprises a prestressed bar (2) or a non-presstressed bar (25) as a working electrode, as well as reference electrode (23) – also referred to as prestressed tendons in para. 0025, line 190, which are known within the art as steel cables/rods) is placed, the measurements being taken from the one cycle of change (the water level monitoring device (item 12, figure 1) and the water level controller (item 9, figure 1) measure and control, respectively, the change of water content provided to the environment in the corrosion tank/pool (3) – see figures 1-3); and 
	a calculation step of calculating a corrosion amount of the metal (item 2 or 25, figure 3) or a value related to the corrosion amount of the metal from the value measured (via item 17, figure 3) in the measurement step (para. 0012 – lines 87-92; para. 0020, lines 167-170).  
Regarding Claim 5, Wang discloses the corrosivity evaluation device according to claim 1, wherein the environmental element is one of water or a gas (the corrosivity evaluation device provides both water and oxygen to the environment, both of which are provided to simulate the environment; para. 0018 – lines 146-152 and para. 0019 – all).
Regarding Claim 6, Wang discloses the corrosivity evaluation method according to claim 4, wherein the environmental element is one of water or a gas (the corrosivity evaluation device provides both water and oxygen to the environment, both of which are provided to simulate the environment; para. 0018 – lines 146-152 and para. 0019 – all).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references cited on PTO-892 form are related to the art of the present invention as it relates to a corrosivity evaluation device and corrosivity evaluation method that evaluate corrosivity that represents the extent to which metal is corroded by an environment.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN CURTIS whose telephone number is (571)272-3564. The examiner can normally be reached M-F 8am-5pm; Alternate Fridays off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Assouad can be reached on 5712722210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SEAN CURTIS
Examiner
Art Unit 2858



/S.C./Examiner, Art Unit 2858                                                                                                                                                                                                        
/JERMELE M HOLLINGTON/Primary Examiner, Art Unit 2858